DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5, 8-16, 18-20, 23-25 and 27-30 are allowed.
The independent claims have been amended to include features of dependent claim 7 that were previously indicated as allowable subject matter in the Non-Final Rejection dated 08/20/2021, the reasons for allowance is the same as the reasons for allowance given in the previous Non-Final Rejection. 
Specifically, claims 1 and 19 have been amended to require that a subset of each of a first set of registers of the processor are blocked based on the first set of registers being larger that a second set of registers of a second processor; the prior art was not found to teach and/or fairly suggest, in combination with other limitations in the claims, blocking a subset of each register of a processor based on the registers being larger than a second set of registers of a second processor. 
Claim 9 has been amended to require that an execution file for a second processor causes the second processor to block a first subset of each of a first set of registers of the second processor, where each of the first set of registers of the second processor is larger that a second set of registers of a first processor, and where the execution file is generated by a compiler based on a translated source file, and the translated source file is translated from a source file for the first processor. The prior art was not found to teach and/or fairly suggest, in combination with other limitations in the claims, an execution file for a second processor that causes the second processor to block a subset of each register of a first set of registers of the second processor, where the execution file is from a source file for a first processor that is translated to a source file for a second processor and then compiled based on the translated source file, where each of a first set of registers of the second processor is larger than a second set of registers of the first processor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                       

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182